DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “a test terminal disposed in a shielding region and comprises a pixel electrode in a light-transmissive region, and the test terminal is connected to the common voltage terminal; when a pixel voltage needs not be tested, the invalid gate driving unit outputs no switching signals; when the pixel voltage needs to be tested, the gate of the test switch transistor is disconnected from the disable signal terminal, the test terminal is disconnected from the common voltage terminal, and the invalid gate driving unit outputs a switching signal.”
Claims 2-10 are allowable due to dependency to claim 1.
US 20160140896 A1 to Kwon et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  Specifically, Kwon discloses various limitations of base claim 1: an array substrate comprising: a plurality of invalid pixels arranged in an array (Fig. 1 connection line unit 200); an invalid gate driving unit (Fig. 1 dummy line unit 100) disposed corresponding to 
However, Kwon does not disclose that “an array substrate and a color filter substrate disposed corresponding to each other, a test terminal disposed in a shielding region and comprises a pixel electrode in a light-transmissive region, and the test terminal is connected to the common voltage terminal; when a pixel voltage needs not be tested, the invalid gate driving unit outputs no switching signals; when the pixel voltage needs to be tested, the gate of the test switch transistor is disconnected from the disable signal terminal, the test terminal is disconnected from the common voltage terminal, and the invalid gate driving unit outputs a switching signal.”  Further, US 20200133054 A1to Oshige discloses an array substrate (Fig. 2A substrate 10) and a color filter substrate disposed corresponding to each other (Fig. 2A substrate 90), but does not disclose a test terminal disposed in a shielding region and comprises a pixel electrode in a light-transmissive region, and the test terminal is connected to the common voltage terminal; when a pixel voltage needs not be tested, the invalid gate driving unit outputs no switching signals; when the pixel voltage needs to be tested, the gate of the test switch transistor is disconnected from the disable signal terminal, the test terminal is disconnected from the common voltage terminal, and the invalid gate driving unit outputs a switching signal.  
Regarding Claim 11.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “a test terminal disposed in a shielding region and comprises a pixel electrode in a light-transmissive region, and the test terminal is connected to the common voltage terminal; when a pixel voltage needs not be tested, the invalid gate driving unit outputs no switching signals; when the pixel voltage needs to be tested, the gate of the test switch transistor is disconnected from the disable signal terminal, the test terminal is disconnected from the common voltage terminal, and the invalid gate driving unit outputs a switching signal.”
Claims 12-20 are allowable due to dependency to claim 11.
US 20160140896 A1 to Kwon et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 11.  Specifically, Kwon discloses various limitations of base claim 11: a display device, comprising a liquid crystal display panel and an external driving chip bound to the liquid crystal display panel, wherein the liquid crystal display panel comprises an array substrate comprises: a plurality of invalid pixels arranged in an array (Fig. 1 connection line unit 200); an invalid gate driving unit (Fig. 1 dummy line unit 100) disposed corresponding to the invalid pixels (See Fig. 1); a disable signal terminal for outputting a voltage signal of a disable switch transistor (Fig. 2 connection line CLin); and a common voltage terminal for outputting a common voltage (Fig. 2 connection line CLout); wherein the invalid pixels comprise a test pixel (See at least Fig. 1 and Fig. 2), the test pixel comprises a driving circuit (See Fig. 5) and the driving circuit comprises a test switch transistor (Fig. 5 test switch TSW), and the test 
However, Kwon does not disclose that “an array substrate and a color filter substrate disposed corresponding to each other, a test terminal disposed in a shielding region and comprises a pixel electrode in a light-transmissive region, and the test terminal is connected to the common voltage terminal; when a pixel voltage needs not be tested, the invalid gate driving unit outputs no switching signals; when the pixel voltage needs to be tested, the gate of the test switch transistor is disconnected from the disable signal terminal, the test terminal is disconnected from the common voltage terminal, and the invalid gate driving unit outputs a switching signal.”  Further, US 20200133054 A1to Oshige discloses an array substrate (Fig. 2A substrate 10) and a color filter substrate disposed corresponding to each other (Fig. 2A substrate 90), but does not disclose a test terminal disposed in a shielding region and comprises a pixel electrode in a light-transmissive region, and the test terminal is connected to the common voltage terminal; when a pixel voltage needs not be tested, the invalid gate driving unit outputs no switching signals; when the pixel voltage needs to be tested, the gate of the test switch transistor is disconnected from the disable signal terminal, the test terminal is disconnected from the common voltage terminal, and the invalid gate driving unit outputs a switching signal.  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 11.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/Primary Examiner, Art Unit 2871